Name: Commission Regulation (EEC) No 1752/88 of 21 June 1988 altering the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 155/46 Official Journal of the European Communities 22. 6. 88 COMMISSION REGULATION (EEC) No 1752/88 of 21 June 1988 altering the export refunds on cereal-based compound feedingstuffs should be altered as shown in the Annex to this Regula ­ tion, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular the fifth subparagraph of Article 16 (2) thereof, Whereas the export refunds on cereal-based compound feedingstuffs were fixed by Regulation (EEC) No 1703/88 (3), as amended by Regulation (EEC) No 1732/88 (4); The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Council Regulation (EEC) No 2743/75 (*), fixed in the Annex to amended Regulation (EEC) No 1703/88 , are hereby altered as shown in the Annex to this Regulation . The refund on export to Portugal has not been fixed. Article 2 This Regulation shall enter into force on 22 June 1988 . Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 1703/88 to the information at present available to the Commission that the export refunds at present in force This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1988 . For the Commission Frans ANDRIESSEN 'Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 4 . (3) OJ No L 151 , 17. 6. 1988 , p. 67. ( «) OJ No L 154, 21 . 6 . 1988, p. 21 . 0 OJ No L 281 , 1 . 11 . 1975, p. 60 . 22. 6. 88 Official Journal of the European Communities No L 155/47 ANNEX to the Commission Regulation of 21 June 1988 altering the export refunds on cereal-based compound feedingstuffs (ECU/ tonne) Product code Destination (') Amount of refund 2309 10 11 050 . 2309 10 11 110 01 5,50 09  2309 10 11 190 01 4,58 09  2309 10 11 210 01 11,00 09  2309 10 11 290 01 9,16 / 09  2309 10 11 310 01 22,00 09  2309 10 11 390 01 18,31 09  2309 10 1 1 900   2309 10 13 050   2309 10 13 110 01 5,50 09 . 2309 10 13 190 01 4,58 09  2309 10 13 210 01 11,00 09  2309 10 13 290 01 9,16 09  2309 10 13 310 01 22,00 09  2309 10 13 390 01 18,31 \ 09  2309 1 0 1-3 900   2309 10 31 050   2309 10 31 110 01 5,50 09  2309 10 31 190 01 4,58 09  2309 10 31 210 01 11,00 09  2309 10 31 290 01 9,16 l 09  2309 10 31 310 01 22,00 09  2309 10 31 390 01 18,31 09  2309 10 31 410 01 33,00 \ 09  2309 10 31 490 01 27,47 09  2309 10 31 510 01  44,00 09  No L 155/48 Official Journal of the European Communities 22. 6. 88 (ECU/ tonne) Product code Destination (') Amount of refund 2309 10 31 590 01 36,63 ll 09  2309 10 31 610 01 55,00 !! 09  2309 10 31 690 01 45,78 ll 09  2309 10 31 900   . 2309 10 33 050   2309 10 33 110 01 5,50 ll 09  2309 10 33 190 01 4,58 ll 09  2309 10 33 210 01 11,00 09  2309 10 33 290 01 9,16 I 09  2309 10 33 310 01 22,00 09  2309 10 33 390 01 18,31 09  2309 10 33410 01 33,00 I 09  2309 10 33 490 01 27,47 09  2309 10 33 510 01 44,00 l 09  2309 10 33 590 01 36,63 l 09  2309 10 33 610 01 55,00 I 09  2309 10 33 690 01 45,78 09  2309 10 33 900   ' 2309 10 51 050   2309 10 51 110 01 5,50 I 09  2309 10 51 190 01 4,58 \ 09  2309 10 51 210 01 11,00 09  2309 10 51 290 01 9,16 09  2309 10 51 310 01 22,00 I 09  2309 10 51 390 01 18,31 I 09  2309 10 51 410 01 33,00 I 09  2309 10 51 490 01 27,47 - 09  2309 10 51 510 01 44,00 I 09  2309 10 51 590 01 36,63 09  2309 10 51 610 01 55,00 09  22. 6. 88 Official Journal of the European Communities No L 155/49 (ECU/ tonne) Product code Destination {') Amount of refund 2309 10 51 690 01 45,78 l 09  2309 10 51 710 02 66,00 03 145,00 09  2309 10 51 790 02 54,94 I 03 145,00 09  2309 10 51 810 02 72,00 03 145,00 I 09  2309 10 51 890 02 59,94 I 03 145,00 \ 09  2309 10 51 900   2309 10 53 050   2309 10 53 110 01 5,50 I 09  2309 10 53 190 01 4,58 09  2309 10 53210 01 11,00 l 09  2309 10 53 290 01 9,16 , 09  2309 10 53 310 01 22,00 09  2309 10 53 390 01 18,31 09  2309 10 53 410 01 33,00 09  2309 10 53 490 01 27,47 I 09  2309 10 53 510 01 44,00 I 09  2309 10 53 590 01 36,63 09 . 2309 10 53 610 01 55,00 I 09  2309 10 53 690 01 45,78 09  2309 10 53 710 02 66,00 03 145,00 09  2309 10 53 790 02 54,94 03 145,00 . 09  2309 10 53 810 02 72,00 03 145,00 f 09  2309 10 53 890 02 59,94 03 145,00 f 09 j ­ 2309 10 53 900   2309 90 31 050   2309 90 31 110 01 5,50 09  No L 155/50 Official Journal of the European Communities 22. 6. 88 (ECU/ tonne) Product code Destination (') Amount of refund 2309 90 31 190 01 4,58 09  2309 90 31 210 01 11,00 09  2309 90 31 290 01 9,16 09  2309 90 31 310 01 22,00 09  2309 90 31 390 01 18,31 09  2309 90 31 900   2309 90 33 050   2309 90 33 110 01 5,50 09  2309 90 33 190 01 4,58 09  2309 90 33 210 01 11,00 09  2309 90 33 290 01 9,16 09  2309 90 33 310 01 22,00 l 09 '  2309 90 33 390 01 18,31 09  2309 90 33 900  2309 90 41 050   2309 90 41 110 01 5,50 l 09  2309 90 41 190 01 4,58 l 09  2309 90 41 210 01 11,00 09  , 2309 90 41 290 01 9,16 l 09  2309 90 41 310 01 22,00 \ 09  2309 90 41 390 01 18,31 09  2309 90 41 410 01 33,00 09  2309 90 41 490 01 27,47 09  2309 90 41 510 01 44,00 09  2309 90 41 590 01 36,63 09  2309 90 41 610 01 55,00 09  2309 90 41 690 01 45,78 09  2309 90 41 900   2309 90 43 050   2309 90 43 110 01 5,50 09  2309 90 43 190 01 4,58 09  22. 6. 88 Official Journal of the European Communities No L 155/51 (ECU/ tonne) Product code Destination (') Amount of refund 2309 90 43 210 01 11,00 09  2309 90 43 290 01 9,16 09 ¢  2309 90 43 310 01 22,00 09  2309 90 43 390 01 18,31 09  2309 90 43 410 01 33,00 09  2309 90 43 490 01 27,47 09  2309 90 43 510 01 44,00 09 .  2309 90 43 590 01 36,63 09  2309 90 43 610 01 55,00 09  2309 90 43 690 01 45,78 09  2309 90 43 900   2309 90 51 050   2309 90 51 110 01 5,50 09  2309 90 51 190 01 4,58 09  2309 90 51 210 01 11,00 l 09  2309 90 51 290 01 9,16 09  2309 90 51 310 01 22,00 09  2309 90 51 390 01 18,31 09   2309 90 51 410 01 33,00 09 .  . 2309 90 51 490 01 27,47 l 09  2309 90 51 510 01 44,00 09  2309 90 51 590 01 36,63 09  2309 90 51 610 01 55,00 l 09  2309 90 51 690 01 45,78 09 ;  2309 90 51 710 02 66,00 l 03 : 145,00 09  2309 90 51 790 02 54,94 03 145,00 09  2309 90 51 810 02 72,00 03 145,00 \ 09  No L 155/52 Official Journal of the European Communities 22. 6. 88 (ECU/ tonne) Product code Destination (') Amount of refund 2309 90 51 890 02 59,94 03 145,00 09  2309 90 51 900   2309 90 53 050   2309 90 53 110 01 5,50 \ 09  2309 90 53 190 01 4,58 \ 09  2309 90 53 210 01 = 11,00 09  2309 90 53 290 01 9,16 09  2309 90 53 310 01 * 22,00 09  2309 90 53 390 01 18,31 09  2309 90 53 410 01 33,00 09  2309 90 53 490 01 27,47 09  2309 90 53 510 01 44,00 09  2309 90 53 590 01 36,63 09  2309 90 53 610 01 55,00 09  2309 90 53 690 01 45,78 09  2309 90 53 710 02 66,00 03 145,00 09  2309 90.53 790 02 54,94 03 145,00 09  2309 90 53 810 02 72,00 03 145,00 09  2309 90 53 890 02 59,94 03 145,00 09  2309 90 53 900   (') The destinations are as follows : 01 Zones A, B, C, D and E as specified in Annex II to Regulation (EEC) No 1124/77, 02 Zones A, B, C (with the exception of North Yemen) D and E as specified in Annex II to Regulation No 1124/77, (OJ No L 65, 11 . 3 . 1988 , p. 18), 03 North Yemen, (OJ No L 65, 11 . 3 . 1988 , p. 18), 09 Other destinations . 1 NB : The product codes and the footnotes are defined in Regulation (EEC) No 3846/87 as amended.